UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Clgrk, u_ _ .sm_ct
€nkrupt¢ c and
Donna Buiris, ) °"'*S
)
Plain'tlff, )
) n n v
v. ) C1v1l Act1on No.  g __, 
l (u mm
United States et al ., )
)
Defendants. )
)

MEMORANDUM OPlNION
This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.
Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8.(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v, CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff has submitted what can only be described as a 56-page narrative that is
impossible to follow with hundreds of pages of attachments that are not clearly related to
whatever claims may be raised in the narrative. She purports to sue the United States "and/or"
N. Rowell or New York State for "manslaughter . . . kidnapping or child stealing, [theft,] fraud,
[and] malpractice." Compl. at l. Since the "Complaint" fails to provide any notice of a claim

and a basis for federal court jurisdiction, it will be dismissed. A separate Order accompanies this

/@m%

United St§tes District Judge

Memorandum Opinion.

Date: June E: 2013